Citation Nr: 0031804	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-13 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability evaluation for a 
deviated nasal septum, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for a sleep disorder 
secondary to service-connected deviated nasal septum. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel



INTRODUCTION

The veteran had active service from January 1969 to August 
1970.  These matters come before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the benefits 
sought on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
veteran's claim of entitlement to a disability evaluation in 
excess of 10 percent for a deviated nasal septum has been 
obtained.

2.  The veteran's deviated nasal septum is manifested by 50 
percent obstruction of the nasal passage on both sides. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess 10 percent 
for a deviated nasal septum have not been met.  38 U.S.C.A. 
§§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.97, Diagnostic 
Code 6502 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presents two issues on appeal.  First, the 
veteran claims that he is entitled to a 30 percent disability 
evaluation for his service-connected deviated nasal septum.  
He also claims entitlement to service connection for a sleep 
disorder secondary to his service-connected deviated nasal 
septum.  The veteran's claim of entitlement to secondary 
service connection will be addressed in the Remand appended 
to this decision.

Entitlement to a 30 percent disability evaluation for a 
deviated nasal septum. 

The veteran claims entitlement to a 30 percent disability 
evaluation for his service-connected deviated nasal septum.  
The Board is satisfied that all relevant facts have been 
properly developed with regard to this claim and that no 
further assistance to the veteran is required in order to 
comply with the VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. § 
5107).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Historically, in a June 1978 rating decision, the RO granted 
service connection and assigned a 10 percent disability 
evaluation for the veteran's deviated nasal septum pursuant 
to 38 C.F.R. § 4.96, Diagnostic Code (DC) 6502.  In a January 
1983 rating decision, the RO reduced the veteran's disability 
evaluation from 10 percent to a noncompensable disability 
evaluation.  In a March 1984 Board decision, the Board 
confirmed the assignment of a compensable disability 
evaluation.  By rating decision dated in June 1998, the RO 
assigned a 10 percent disability evaluation effective January 
23, 1998.  Thereafter, the veteran perfected a timely appeal.

The RO assigned a 10 percent disability evaluation for the 
veteran's deviated nasal septum in a June 1998 rating 
decision upon reviewing VA outpatient treatment records dated 
April 1997 to April 1998 and a VA examination report dated in 
April 1998.  VA outpatient treatment records reflect that in 
April 1997, the veteran complained of experiencing episodes 
of a severe cough with hoarseness when he got the flu.  In 
April 1998 the veteran was diagnosed with chronic sinusitis.  
At that time, he complained of having difficulty breathing at 
night as a result of his nose getting stuffed and blocked.  

An April 1998 VA examination report shows that the veteran 
presented with a history of a traumatic fracture of the nasal 
bones while in service, which required two operations.  The 
veteran indicated that he had difficulty breathing through 
his nose and complained of nasal stuffiness with the right 
nasal passage being worse than the left.  He reported 
experiencing interrupted sleep due to nasal congestion.  He 
stated that the nasal stuffiness was constant and worse with 
upper respiratory tract infections.  He denied purulent 
discharge, chronic recurrent sinusitis, sneezing spells and 
dyspnea on exertion.  The veteran also denied excessive 
daytime sleepiness.  Physical examination revealed deviation 
of the nasal bridge to the right.  A 100 percent occlusion of 
the right nostril and an 80 percent occlusion of the left 
nostril were noted.  The veteran's nasal septum was deviated 
to the right.  No excavatum was seen and examination was 
negative for nasal speech or postnasal drainage.  X-ray of 
the paranasal sinuses revealed no evidence of mucoperiosteal 
thickening or air fluid level to suggest sinusitis and the 
frontal sinuses were hypoplastic.  X-ray of the nasal bones 
showed some hypertrophic changes over the nasal bones noted 
to be related to either trauma or surgery.  Pulmonary 
function tests were characterized as essentially normal.  
Diagnoses were traumatic fracture of the nasal bones in 
service, status post septorhinoplasty in 1981 and 1982, 
chronic nasal congestion secondary to a deviated nasal 
septum, history of interrupted sleep due to nasal congestion 
and history of fracture of the right zygomatic bone in 1973, 
status post surgical correction. 

As indicated, the veteran's deviated nasal septum is 
currently rated as being 10 percent disabling under DC 6502.  
A 10 percent disability evaluation is assignable under DC 
6502 for septum, nasal, deviation of, traumatic only, with 
50-percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  A 10 percent disability 
evaluation is the highest rating allowed under 38 C.F.R. § 
4.97, DC 6502.

Based on this evidence, the Board concludes that the veteran 
is not entitled to a higher schedular evaluation under DC 
6502, as he is already receiving the maximum 10 percent 
benefit provided by this code.  The Board has also considered 
the applicability of DC 6504, which provides for a 30 percent 
disability evaluation for loss of part of the nose or scars 
on the nose resulting in the exposure of both nasal passages.  
This code is inapplicable, as the evidence does not show that 
the veteran has lost part of his nose or that he has scarring 
of the nose.  

In evaluating the veteran's nasal disability, the Board has 
also considered 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514, 
which set forth a general rating formula for evaluating the 
severity of various forms of sinusitis.  Under the general 
rating formula, an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  38 
C.F.R. § 4.97, Diagnostic Codes 6510-6514 (2000).  An 
evaluation of 10 percent is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting 
warrants a 30 percent evaluation.  A 50 percent evaluation is 
warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.

The veteran's symptom complex does not fit within the 
criteria for a 30 percent evaluation for sinusitis.  There is 
no evidence to show that he experiences three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged antibiotic treatment, nor is there any evidence 
that he experiences more than six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain and 
purulent discharge or crusting.  While a VA outpatient 
treatment record shows that the veteran was diagnosed with 
chronic sinusitis in April 1998, an x-ray taken during an 
April 1998 VA examination was negative for evidence of 
sinusitis and the veteran was not diagnosed with sinusitis at 
the time of the examination.  Also, during the examination 
the veteran denied purulent discharge and chronic recurrent 
sinusitis.  The clinical evidence does not support a finding 
that the veteran currently has sinusitis or a symptom complex 
consistent with the criteria set forth in DC's 6510-6514.  As 
such, the veteran is not entitled to a 30 percent disability 
evaluation under the general rating formula for sinusitis for 
DC's 6510 to 6514.

Further, because the examiner indicated that the veteran was 
experiencing difficulty breathing at night, the Board has 
considered the applicability of 38 C.F.R. § 4.97, DC 6847 
(2000).  This code provides for a 30 percent disability 
evaluation for sleep apnea syndromes (obstructive, central, 
mixed) with persistent daytime hypersomnolence.  However, 
because the veteran denied experiencing persistent daytime 
sleepiness, he is not entitled to a higher disability 
evaluation under this code.  

As the veteran is not entitled to a higher schedular 
evaluation, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2000).  In this regard, the Board finds that 
there has been no showing by the veteran that his deviated 
nasal septum, standing alone has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  The 
veteran has not submitted any evidence to show that he is 
entitled to an extra-schedular evaluation.  Accordingly, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337, 
339  (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board concludes that the veteran's symptom complex caused 
by his deviated nasal septum is most consistent with the 
criteria set forth for the currently assigned 10 percent 
disability evaluation under DC 6502.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt, however as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___(2000) (to be codified 
as amended at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56.  


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for a deviated nasal septum is denied.


REMAND

The veteran also alleges that he is entitled to service 
connection for a sleep disorder, secondary to his service-
connected disability of a deviated nasal septum.  Service 
connection may be granted for disability shown to be 
proximately due to or the result of a service-connected 
disorder, 38 C.F.R. § 3.310(a) (2000), or for the degree of 
additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
However, after a thorough review of the record, the Board 
concludes that further development is required prior to 
adjudication of the veteran's claim of entitlement to 
secondary service connection.  

An April 1998 VA examination report reflects that the veteran 
presented with complaints of interrupted sleep due to 
difficulty breathing through his nose.  He denied excessive 
daytime sleepiness, any history of sleep apnea or a history 
of narcolepsy.  He stated that he did not have difficulty 
falling asleep, but that his sleep was interrupted due to 
nasal congestion.  The VA examiner diagnosed the veteran with 
"a history of interrupted sleep due to nasal congestion," 
no history of narcolepsy or sleep apnea.  The Board finds 
that it is not clear from a plain reading of the VA 
examination report, whether the examiner was indicating that 
the veteran has some type of sleep disorder secondary to his 
service connected disability when he diagnosed the veteran 
with a "history of interrupted sleep due to nasal 
congestion."   

During the pendency of this appeal, the provisions of 38 
U.S.C.A. § 5107, which address the VA's duty to assist a 
claimant with the development of facts pertinent to his or 
her claim, were substantially revised.  Generally, when the 
laws or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991). 

The prior provisions of 38 U.S.C.A. § 5107 (West 1991 & Supp. 
2000) set forth the requirement that the VA assist a claimant 
with the development of facts pertinent to a well-grounded 
claim for benefits, whereas the revised version of this 
statute contains no "well-grounded claim" requirement and 
instead requires more generally that the VA assist a claimant 
with the development of facts pertinent to his or her claim.  
Such assistance specifically includes "assist[ing] a 
claimant in developing all facts pertinent to a claim for 
benefits under this title.  Such assistance shall include 
requesting information as described in section 5106."  While 
this revision specifies that the person submitting a claim 
for benefits shall have the burden of proof, only in cases 
where "no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement" may the VA 
decide a claim for benefits without providing assistance.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107).  

The Board finds that, as the revised version of 38 U.S.C.A. § 
5107 eliminates the "well-grounded claim" requirement, this 
revision is more favorable to the claimant than the prior 
provisions of 38 U.S.C.A. § 5107 (West 1991 & Supp. 2000) and 
is therefore applicable under Karnas.  In view of this 
revision, the Board concludes that this matter should be 
remanded in order for the veteran to be afforded a current VA 
examination, with all records being made available to the VA 
examiner for a determination as to whether the veteran has a 
sleep disorder secondary to his service-connected deviated 
nasal septum.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:
The veteran should be afforded a VA 
examination to assess whether he has a 
sleep disorder secondary to his service-
connected deviated septum disability.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  In 
light of the evidence of record, the 
substance of which is substantially set 
forth above, the examiner is requested to 
give an opinion as to whether it is at 
least as likely as not that any diagnosed 
sleep disorder is causally or 
etiologically related to the veteran's 
service-connected deviated nasal septum.  
The complete rationale for each opinion 
expressed should be set forth, and must 
specifically include a diagnosis, or 
absence of a diagnosis.  To the extent 
answers cannot be provided without resort 
to speculation, that too should be noted 
for the record.  The examination report 
should include a complete rationale for 
all opinions expressed and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Because it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2000), copies of all 
pertinent records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.




The purpose of this REMAND is to obtain additional 
development and provide due process of law.  The Board does 
not intimate any opinion as to the merits of this aspect of 
the case, either favorable or unfavorable.  The claimant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 2 -


